        Case 2:20-cv-01469-KJN Document 7 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    BRITTANY PEREZ o/b/o MASSON                       No. 2:20-cv-01469-KJN
      TRUJILLO
11
                         Plaintiff,
12                                                      ORDER TO SHOW CAUSE
             v.
13
      COMMISSIONER OF SOCIAL
14    SECURITY,
15                       Defendant.
16

17          On January 20, 2021, plaintiff—through counsel—filed a response (ECF No. 6) to the

18   court’s December 21, 2020 order to show cause why this case should not be dismissed for failure

19   to timely serve or for failure to prosecute and comply with the court’s prior order (ECF No. 5).

20   As explanation for why service of the summons and complaint in this case has not occurred for

21   the last six months, plaintiff’s counsel avers that his private process-server has been unable to

22   enter the federal building that houses this court and the local U.S. Attorney’s office due to the

23   current COVID-19 restrictions on public access—and thus has been unable to personally deliver

24   the summons and complaint to the U.S. Attorney. (ECF No. 6 at 1.)

25          The court finds this explanation utterly unpersuasive as the Federal Rules plainly allow for

26   service by mail in this case. Federal Rule of Civil Procedure 4(i) (governing service upon the

27   United States and its agencies and officers) permits service via either personal delivery to the

28   local United States Attorney, or by “send[ing] a copy of [the summons and complaint] by
                                                        1
           Case 2:20-cv-01469-KJN Document 7 Filed 01/25/21 Page 2 of 2


 1   registered or certified mail to the civil-process clerk at the United States attorney’s office.” Fed.

 2   R. Civ. P. 4(i)(1)(A), 4(i)(2). Plaintiff offers no explanation for why service by mail has not been

 3   attempted in this case.

 4               The court hereby extends the service deadline for an additional 14 days, see Fed. R. Civ.

 5   P. 4(m), but the court will not be inclined to grant further extensions of time, given how long this

 6   case has been sitting already. The court further notes that plaintiff still has not returned the form

 7   consenting to proceed before the undersigned magistrate judge under 28 U.S.C. § 636(c) or

 8   requesting reassignment to a district judge, as ordered on two previous occasions. (ECF Nos. 3,

 9   6.)

10               Accordingly, IT IS HEREBY ORDERED that:

11         1. Within 14 days of the entry of this order, plaintiff shall file proof of service upon

12               defendant, along with a magistrate judge consent/reassignment request form; and

13         2. Failure to timely comply with this order will result in a recommendation that the

14               defendant Commissioner be dismissed pursuant to either Federal Rule of Civil

15               Procedure 4(m) for lack of service, or pursuant to Federal Rule of Civil Procedure 41(b)

16               and Local Rule 110 for failure to prosecute and failure to comply with the court’s prior

17               orders.

18   IT IS SO ORDERED.

19   Dated: January 24, 2021

20
21

22

23
     pere.1469
24

25

26
27

28
                                                           2
